Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 1 of 11



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:20-cv-60251


  MICHAEL ORLANDO,

         Plaintiff,

  v.

  CREDENCE RESOURCE MANAGEMENT,
  LLC, and HOFFMAN PARK EMERGENCY
  PHYSICIANS, LLC,

        Defendants.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                 INJUNCTIVE RELIEF SOUGHT

         Plaintiff MICHAEL ORLANDO (“Plaintiff”) sues Defendant CREDENCE RESOURCE

  MANAGEMENT, LLC and Defendant HOFFMAN PARK EMERGENCY PHYSICIANS, LLC

  (collectively, the “Defendants”) for violations of 15 U.S.C §1692 et seq., the Fair Debt Collection

  Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection

  Practices Act (“FCCPA”).

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. §1367.

         3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

  business here, and the complained conduct of Defendants occurred here.


                                                                                                                 PAGE | 1 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 2 of 11



                                                            PARTIES

          4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          5.         Defendant Credence Resource Management, LLC (“Defendant-DC”) is Nebraska

  limited liability company, with its principal place of business located in Dallas, Texas.

          6.         Defendant-DC engages in interstate commerce by regularly using telephone and

  mail in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

          8.         Defendant Hoffman Park Emergency Physicians, LLC (“Defendant-Creditor”) is

  Florida limited liability company, with its principal place of business located in Plantation, Florida.

          9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

  DC sought to collect from Plaintiff.

                                            DEMAND FOR JURY TRIAL

          10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          11.        On or about May 21, 2019, Plaintiff suffered an accident and related injuries in the

  course and scope of Plaintiff’s employment that required medical treatment and/or services (the

  “Work-Injury”).

          12.        On or about May 28, 2019, Defendant-Creditor provided Plaintiff with a portion of

  the required medical services needed to treat the Work-Injury, whereby the only medical services

  provided to Plaintiff by Defendant-Creditor were for the treatment of the Work-Injury.




                                                                                                                  PAGE | 2 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 3 of 11



         13.        At the time Defendant-Creditor provided its respective medical services to Plaintiff,

  Plaintiff informed Defendant-Creditor that the sought treatment was for the Work-Injury.

         14.        Defendant-Creditor charged a fee for the provision of its (Defendant-Creditor’s)

  respective medical services for treatment of the Work-Injury (the “Consumer Debt”).

         15.        The Consumer Debt arose from Plaintiff’s work-related accident and injuries.

         16.        Defendant-Creditor knew that payment of the Consumer Debt was the

  responsibility of Plaintiff’s employer and/or the insurance carrier of Plaintiff’s employer.

         17.        Defendant-Creditor knew that payment of the Consumer Debt was not Plaintiff’s

  responsibility.

         18.        Defendant-Creditor knew that it did not have any statutory or contractual right to

  attempt to collect the Consumer Debt from Plaintiff. Despite knowing this, however, Defendant-

  Creditor contacted Defendant-DC to collect, or attempt to collect, the Consumer Debt from

  Plaintiff. In so doing, Defendant-Creditor disclosed to Defendant-DC false information about

  Plaintiff and/or information that Defendant-DC had no legitimate business need for, the likes of

  which affected the reputation of Plaintiff.

         19.        For example, Defendant-Creditor disclosed to Defendant-DC (the “Disclosure”),

  among other things: [1] the existence of the Consumer Debt; [2] that the Consumer Debt was owed

  to Defendant-Creditor by Plaintiff; and [3] that Plaintiff did not pay the Consumer Debt and/or

  Plaintiff defaulted on the Consumer Debt.

         20.        The Disclosure affected Plaintiff’s reputation. For example, the disclosure affected

  Plaintiff’s reputation regarding the repayment of debts, Plaintiff’s reputation of truthfulness,

  Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.




                                                                                                               PAGE | 3 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 4 of 11



           21.     On a date better known by Defendant-DC, Defendant-DC began attempting to

  collect the Consumer Debt from Plaintiff.

           22.     Defendant-DC is a business entity engaged in the business of soliciting consumer

  debts for collection.

           23.     Defendant-DC is a business entity engaged in the business of collecting consumer

  debts.

           24.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

           25.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

           26.     Defendant-DC’s “Consumer Collection Agency” license number is CCA9903273.

           27.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

           28.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant-DC does maintain, are current to within one week of the current date.

           29.     On a date better known to Defendant-DC, Defendant-DC sent a collection letter,

  internally dated November 1, 2019, to Plaintiff (the “Collection Letter”) in an attempt to collect

  the Consumer Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

           30.     The Collection Letter is a communication from Defendant-DC to Plaintiff in

  connection with the collection of a debt.

           31.     The Collection Letter represents an action to collect a debt by Defendant-DC.




                                                                                                                PAGE | 4 of 11
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 5 of 11



                                          COUNT I.
                          VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)
                                    (against Defendant-DC)

          32.     Plaintiff incorporates by reference paragraphs 1-31 of this Complaint as though

  fully stated herein.

          33.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

  medically necessary remedial treatment, care, and attendance for such period as the nature of the

  injury or the process of the recovery may require….”

          34.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

  receive a fee from an injured employee within this state, except as otherwise provided by this

  chapter. Such providers have recourse against the employee or carrier for payment for services

  rendered in accordance with this chapter.”

          35.     An employee is shielded from liability in any dispute between the employer or

  carrier and health care provider regarding reimbursement for the employee’s authorized medical

  or psychological treatment. See generally Fla. Stat. § 440.13.

          36.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

  sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

  including, but not limited to: “[t]he false representation of the character, amount, or legal status

  of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

          37.     As stated above, Defendant-DC mailed the Collection Letter to Plaintiff in an

  attempt to collect the Consumer Debt. The Collection Letter, however, causes the least

  sophisticated consumer to believe that he or she is otherwise responsible for the repayment of the

  Consumer Debt. Here, Plaintiff is not liable or otherwise responsible for the payment of the

                                                                                                               PAGE | 5 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 6 of 11



  medical services rendered by Defendant-Creditor, as such medical services were rendered to

  Plaintiff as a result of a work-related injury sustained by Plaintiff.

          38.     As such, by mailing the Collection Letter to Plaintiff in an attempt to collect the

  Consumer Debt, Defendant-DC falsely misrepresented Plaintiff’s obligation with respect to the

  Consumer Debt. For example, by and through the Collection Letter, Defendant-DC wrongfully

  causes the least sophisticated consumer to falsely believe that he or she was responsible for the

  repayment of the Consumer Debt.

          39.     Thus, Defendant-DC violated § 1692e and § 1692e(2)(A) of the FDCPA by mailing

  the Collection Letter to Plaintiff in an attempt to collect the Consumer Debt.

          40.     As a result of Defendant-DC aforementioned FDCPA violation, Plaintiff has

  suffered actual damages, including but not limited to mental suffering, anguish, loss of income,

  and personal and/or financial credibility, whereby Plaintiff in entitled to relief for such, in addition

  to statutory damages, attorney’s fee and costs.

          41.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-DC, awarding Plaintiff the following relief:

                  (a)       Statutory and actual damages as provided by 15 U.S.C. §1692k;

                  (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                  (c)       Any other relief that this Court deems appropriate under the circumstances.

                                             COUNT II.
                                 VIOLATION OF FLA. STAT. § 559.72(9)
                                       (against Defendant-DC)

          42.     Plaintiff incorporates by reference paragraphs 1-31 of this Complaint as though

  fully stated herein.




                                                                                                               PAGE | 6 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 7 of 11



         43.      Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

  medically necessary remedial treatment, care, and attendance for such period as the nature of the

  injury or the process of the recovery may require….”

         44.      Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

  receive a fee from an injured employee within this state, except as otherwise provided by this

  chapter. Such providers have recourse against the employee or carrier for payment for services

  rendered in accordance with this chapter.”

         45.      An employee is shielded from liability in any dispute between the employer or

  carrier and health care provider regarding reimbursement for the employee’s authorized medical

  or psychological treatment. See generally Fla. Stat. § 440.13.

         46.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added).

         47.      Here, Defendant-DC knew that the Consumer Debt was the result of an accident

  and injuries sustained by Plaintiff in the course and scope of Plaintiff’s employment. Moreover,

  Defendant-DC knew Defendant-Creditor could not collect or receive a fee from an injured

  employee within the state of Florida except as otherwise explicitly permitted by Florida statute,

  and Defendant-DC knew that an employee is shielded from liability in any dispute between the

  employer or carrier and health care provider regarding reimbursement for the employee’s

  authorized medical or psychological treatment.

         48.      Despite knowing that Defendant-Creditor did not have any entitlement or authority

  to collect the Consumer Debt from Plaintiff directly, Defendant-DC mailed the Collection Letter

                                                                                                               PAGE | 7 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 8 of 11



  to Plaintiff in an attempt to collect the Consumer Debt. Thus, in light of the above, Defendant-DC

  violated § 559.72(9) of the FCCPA by mailing the Collection Letter to Plaintiff.

          49.     As a result of Defendant-DC’s aforementioned FCCPA violation, Plaintiff has

  suffered actual damages, including but not limited to mental suffering, anguish, loss of income,

  and personal and/or financial credibility, whereby Plaintiff in entitled to relief for such, in addition

  to statutory damages, attorney’s fee and costs.

          50.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-DC, awarding Plaintiff the following relief:

                  (a)       Statutory, actual, and punitive damages as provided by Fla. Stat. §
                            559.77(2);

                  (b)       An injunction prohibiting Defendant-DC from engaging in further
                            collection activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.

                                              COUNT III.
                                 VIOLATION OF FLA. STAT. § 559.72(5)
                                      (against Defendant-Creditor)

          51.     Plaintiff incorporates by reference paragraphs 1-31 of this Complaint as though

  fully stated herein.

          52.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

  medically necessary remedial treatment, care, and attendance for such period as the nature of the

  injury or the process of the recovery may require….”

          53.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

  receive a fee from an injured employee within this state, except as otherwise provided by this




                                                                                                               PAGE | 8 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 9 of 11



  chapter. Such providers have recourse against the employee or carrier for payment for services

  rendered in accordance with this chapter.”

         54.      An employee is shielded from liability in any dispute between the employer or

  carrier and health care provider regarding reimbursement for the employee’s authorized medical

  or psychological treatment. See generally Fla. Stat. § 440.13.

         55.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

  shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

  debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

  the other person does not have a legitimate business need for the information or that the

  information is false.” Fla Stat. § 559.72(5) (emphasis added).

         56.      As stated above, Defendant-Creditor knew that the services it (Defendant-Creditor)

  rendered to Plaintiff were for an injury and/or harm sustained by Plaintiff in the course and scope

  of Plaintiff’s employment, as such information as relayed to Defendant-Creditor at the time

  Defendant-Creditor provided and/or rendered its (Defendant-Creditor’s) respective Medical

  Services to Plaintiff. As such, Defendant-Creditor knew that it (Defendant-Creditor) could not

  collect or receive a fee from Plaintiff within the state of Florida, and Defendant-Creditor knew that

  an Plaintiff is shielded from liability in any dispute between Plaintiff’s employer (and/or the

  insurance carrier of Plaintiff’s employer) and Defendant-Creditor regarding reimbursement for

  and/or payment of the Consumer Debt.

         57.      Despite knowing that it (Defendant-Creditor) did not have any statutory right or

  contractual authority to collect the Consumer Debt from Plaintiff, Defendant-Creditor,

  nevertheless, referred the collection of the Consumer Debt to Defendant-DC. In so doing,

  Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff and/or

                                                                                                               PAGE | 9 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 10 of 11



  information that Defendant-DC had no legitimate business need for. For example, Defendant-

  Creditor disclosed to Defendant-DC: [1] the existence of the Consumer Debt; [2] that the

  Consumer Debt was owed to Defendant-Creditor by Plaintiff; and [3] that Plaintiff did not pay the

  Consumer Debt and/or defaulted on the Consumer Debt.

          58.     Thus, in light of the above, Defendant-Creditor violated § 559.72(5) of the FCCPA

  by referring the collection of the Consumer Debt to Defendant-DC for collection.

          59.     As a result of Defendant-Creditor’s aforementioned FCCPA violation, Plaintiff has

  suffered actual damages, including but not limited to mental suffering, anguish, loss of income,

  and personal and/or financial credibility, whereby Plaintiff in entitled to relief for such, in addition

  to statutory damages, attorney’s fee and costs.

          60.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-Creditor, awarding Plaintiff the following relief:

                  (a)       Statutory, actual, and punitive damages as provided by Fla. Stat. §
                            559.77(2);

                  (b)       An injunction prohibiting Defendant-Creditor from engaging in further
                            collection activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.

          DATED: February 5, 2020

                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                                                             PAGE | 10 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60251-RKA Document 1 Entered on FLSD Docket 02/05/2020 Page 11 of 11



                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:    954-907-1136
                                                              Fax:      855-529-9540

                                                              PAUL A. HERMAN, ESQ.
                                                              Florida Bar No.: 405175
                                                              E-mail: paul@consumeradvocatelaw.com
                                                              CONSUMER ADVOCATES LAW GROUP, PLLC
                                                              4801 Linton Blvd., Suite 11A-560
                                                              Delray Beach, Florida 33445
                                                              Phone:     (561) 236-8851
                                                              Fax:       (561) 431-2352

                                                              JOEL A. BROWN, ESQ.
                                                              Florida Bar No.: 66575
                                                              E-mail: joel.brown@friedmanandbrown.com
                                                              FRIEDMAN & BROWN, LLC
                                                              3323 NW 55th Street
                                                              Fort Lauderdale, Florida 33309
                                                              Phone:     (954) 966-0111

                                                              COUNSEL FOR PLAINTIFF




                                                                                                           PAGE | 11 of 11
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
